    Case 1:17-cv-04188-MKB-SMG Document 65 Filed 06/14/19 Page 1 of 1 PageID #: 1063




MANDATE
                                 UNITED STATES COURT OF APPEALS
                                               FOR THE
                                          SECOND CIRCUIT
                             ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 14th day of June, two thousand and nineteen,

      ____________________________________

      Gustavia Home, LLC,                                          ORDER
                                                                   Docket No. 19-837
      lllllllllllllllllllllPlaintiff - Counter - Defendant -
      Appellant,

      v.

      10586 Flatlands 1 Realty Corp.,

      lllllllllllllllllllllDefendant - Counter - Claimant -
      Appellee,

      JP Morgan Chase Bank, N.A., Atlantic Credit & Finance
      Inc., New York City Department of Finance, New York
      City Environmental Control Board,

      lllllllllllllllllllllDefendants - Appellees.
      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to FRAP 42.

              The stipulation is hereby "So Ordered".




                                                               For The Court:
                                                               Catherine O'Hagan Wolfe,
                                                               Clerk of Court




MANDATE ISSUED ON 06/14/2019
